            Case 1:19-cv-01442-CCB Document 76 Filed 01/06/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

HEAVEN WHITE, Individually and on         *
Behalf of her three minor children,
et al.,                                   *

       Plaintiffs,                        *       Civil Action No.: 1:19-cv-01442-CCB

v.                                        *

THE CITY OF ANNAPOLIS,                    *
et al.,
                                          *
       Defendants.
                                          *

*      *        *      *    *        *    *       *      *      *     *      *      *
                       CITY OF ANNAPOLIS CONSENT DECREE
                     JOINT CONSENT DECREE SUPPLEMENT NO. 1
                            ADDRESSING PARAGRAPH 36

       Plaintiffs and the City of Annapolis, by and through their respective undersigned

counsel, submit this Joint Consent Decree Supplement No. 1 addressing language in

paragraph 36 of the City of Annapolis Consent Decree (hereinafter the “Consent Decree”),

which also has an impact on paragraphs 16 and 35 of the Consent Decree, and state as

follows:

       1.       In a status conference with the Court on Monday, December 28, 2020, the

Court inquired of counsel for Plaintiffs and the City about language in paragraph 36 of the

Consent Decree regarding the “roles identified in the preceding paragraph[.]” The Court

correctly pointed out that there are no roles identified in paragraph 35, which is the

preceding paragraph. The Court requested that the parties file a document outlining their

agreed upon approach to the issue.


                                         Page 1 of 4
            Case 1:19-cv-01442-CCB Document 76 Filed 01/06/21 Page 2 of 4



       2.       In paragraph 61 of the Consent Decree between Plaintiffs and the City of

Annapolis, the parties agreed to “execute any supplementary documents and to take all

supplementary steps necessary to give full force and effect to the terms” of the Consent

Decree and the release contained therein. See Consent Decree, paragraph 61. This Consent

Decree Supplement No. 1 is presented to the Court pursuant to paragraph 61 of the Consent

Decree.

       3.       Plaintiffs and the City agree that above-referenced error in paragraph 36 is a

result of language carried over from prior drafts of the decree and is no longer relevant.

       4.       The intent of Paragraph 36 is to require the City to train new City employees

responsible for rental inspections on the City’s policies and procedures related to the same.

       5.       Plaintiffs and the City agree that paragraph 36 should be interpreted as if it

is written in the following manner:

       Within fifteen (15) days of employment, all new employees of any of the
       City roles identified in paragraph 16 of this Consent Decree will undergo the
       training identified in paragraph 16.1

       6.       Counsel for Plaintiffs have reviewed the City of Annapolis Joint Consent

Decree Supplement No. 1, agreed to it, and authorized Counsel for the City to sign on their

behalf and file it with the Court.




1
 For the Court’s ease of reference, paragraph 16 of the Consent Decree states:
      Within sixty (60) days of the completion of the manual, the City will train its
      inspectors on the new protocols found under the Rental Licensing Policies and
      Procedures Manual, and prepare for inspections when permitted by the City’s
      declared COVID-19 State of Emergency.
Consent Decree, paragraph 16.
                                          Page 2 of 4
          Case 1:19-cv-01442-CCB Document 76 Filed 01/06/21 Page 3 of 4



      The Donahue Law Firm                       Karpinski, Cornbrooks & Karp, P.A.

By:             /s/                        By:           /s/
      P. Joseph Donahue, # 06245                 E. I. Cornbrooks, IV, #28296
      pjd@thedonahuelawfirm.com                  scornbrooks@bkcklaw.com


By:             /s/                        By:         /s/
      Lisa M. Sarro, # 14803                     Michael B. Rynd, #28765
      lmsarro@thedonahuelawfirm.com              mrynd@bkcklaw.com

      The Donahue Law Firm                       Karpinski, Cornbrooks & Karp, P.A.
      18 West Street                             120 E. Baltimore Street, Suite 1850
      Annapolis, Maryland 21401                  Baltimore, Maryland 21202
      (410) 280-2023                             (410) 727-5000
      (410) 280-0905 (Facsimile)                 (410) 727-0861 (Facsimile)
      Attorneys for Plaintiffs                   Attorneys for City of Annapolis

      Maryland Legal Aid –
      Anne Arundel County Office

By:            /s/
      Kathleen M. Hughes, #14892
      khughes@mdlab.org

By:            /s/
      Amy B. Siegel, #20983
      asiegel@mdlab.org

      Maryland Legal Aid –
      Anne Arundel County Office
      P.O. Box 907
      Annapolis, Maryland 21404
      (410) 972-2700
      (410) 269-8916
      Attorneys for Plaintiffs




                                      Page 3 of 4
          Case 1:19-cv-01442-CCB Document 76 Filed 01/06/21 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of January, 2021, a copy of the foregoing was

electronically filed, with notice to:

P. Joseph Donahue, Esquire
Lisa M. Sarro, Esquire
The Donahue Law Firm
18 West Street
Annapolis, Maryland 21401
pjd@thedonahuelawfirm.com
lmsarro@thedonahuelawfirm.com

Kathleen M. Hughes, Esquire
Amy B. Siegel, Esquire
Maryland Legal Aid
Anne Arundel County Office
P.O. Box 907
Annapolis, Maryland 21404
khughes@mdlab.org
asiegel@mdlab.org
Attorneys for Plaintiffs

Carrie Blackburn Riley, Esquire
Blackburn Riley, LLC
222 Courthouse Ct.
Baltimore, Maryland 21204
cbr@blackburnriley.com
Attorneys for Housing Authority of
The City of Annapolis


                                                        /s/
                                                  Of Counsel for City of Annapolis




                                         Page 4 of 4
